
	
		I
		111th CONGRESS
		1st Session
		H. R. 2516
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Kirk (for
			 himself, Mr. Dent,
			 Mrs. Biggert,
			 Mr. Boustany,
			 Mr. Platts,
			 Mr. Paulsen,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Schock,
			 Mr. Tiberi,
			 Mr. Wilson of South Carolina,
			 Mr. Lance,
			 Ms. Foxx, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To guarantee the rights of patients and doctors against
		  Federal restrictions or delay in the provision of privately funded health
		  care.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Rights Act of
			 2009.
		2.Prohibition on
			 restrictions on the practice of medicine and other health care
			 professions
			(a)In
			 generalSubject to subsection
			 (b), no Federal funds shall be used to permit any Federal officer or employee
			 to exercise any supervision or control over—
				(1)the practice of
			 medicine, the practice of other health care professions, or the manner in which
			 health care services are provided;
				(2)the provision, by
			 a physician or a health care practitioner, of advice to a patient about the
			 patient’s health status or recommended treatment for a condition or
			 disease;
				(3)the selection,
			 tenure, or compensation of any officer, employee, or contractor of any
			 institution, business, non-Federal agency, or individual providing health care
			 services; or
				(4)the administration
			 or operation of any such institution, business, non-Federal agency, or
			 individual, with respect to the provision of health care services to a
			 patient.
				(b)Preserving
			 certain current programsSubsection (a) shall not prohibit the
			 Federal government from operating, managing, supervising employees of, or
			 defining the scope of services provided by Federal entities when directly
			 providing health care services and products, only with respect to the
			 following:
				(1)The Veterans Health Administration—
					(A)in the case of directly providing health
			 care services through its own facilities and by its own employees; or
					(B)in the case of
			 coordinating health care services not described in subparagraph (A) and paid
			 for with Federal funds under programs operated by the Veterans Health
			 Administration.
					(2)The Department of
			 Defense—
					(A)in the case of directly providing health
			 care services through military treatment facilities;
					(B)in the case of
			 paying for health care services for active-duty members of the armed forces or
			 members of the reserve component when called to active duty;
					(C)in the case of
			 directly providing health care services to the public in the event of emergency
			 or under other lawful circumstances; or
					(D)when necessary to
			 determine whether health care services provided to those who are not
			 active-duty members of the Armed Forces are eligible for payment with Federal
			 funds or to coordinate health care services for patients who are served by both
			 non-Federal entities and military treatment facilities.
					(3)The United States
			 Public Health Service—
					(A)in the case of providing health care
			 services through its own facilities or by its officers or civilian Federal
			 employees;
					(B)in the case of
			 providing or paying for health care services to active-duty members of
			 uniformed services or to reserve members of such services when called to active
			 duty; or
					(C)when necessary to
			 determine whether health care services provided to those who are not
			 active-duty members of uniformed services are eligible for payment with Federal
			 funds or to coordinate health care services for patients who are served by both
			 non-Federal entities and Public Health Service treatment facilities
					(4)The Indian Health
			 Service—
					(A)in the case of directly providing health
			 care services through its own facilities or Federal employees; or
					(B)in the case of
			 providing care by non-Federal entities, to the extent necessary to administer
			 contracts and grants pursuant to the Indian Health Care Improvement Act;
					(5)The National
			 Institutes of Health—
					(A)in the case of providing direct patient
			 care incident to medical research; or
					(B)in the case of administering grants for
			 medical research, but in no case shall a non-Federal entity be required or
			 requested to waive the protections of subsection (a) for health care services
			 not incident to medical research funded by the National Institutes of Health as
			 a condition of receiving research grant funding from the National Institutes of
			 Health.
					(6)The Health Resources and Services
			 Administration—
					(A)in the case of certifying federally
			 qualified health centers, as defined by section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B)), certifying FQHC look-alike status, as
			 defined in section 413.65(n) of title 45 of the Code of Federal Regulations, or
			 providing grants under section 330 of the Public Health Service Act (42 U.S.C.
			 254b), but only to the extent necessary to determine eligibility for such
			 certification and grant funding and the appropriate amounts of such funding;
			 or
					(B)in the case of
			 operating the nation’s human organ, bone marrow, and umbilical cord blood
			 donation and transplantation systems, as and to the extent authorized by law
			 and necessary for the operation of those programs.
					3.Right to contract
			 for health care services and health insurance
			(a)Receipt of
			 health servicesNo Federal funds shall be used by any Federal
			 officer or employee to prohibit any individual from receiving health care
			 services from any provider of health care services—
				(1)under terms and
			 conditions mutually acceptable to the patient and the provider; or
				(2)under terms and
			 conditions mutually acceptable to the patient, the provider, and any group
			 health plan or health insurance issuer that is obligated to provide health
			 insurance coverage to the patient or any other entity indemnifying the
			 patient’s consumption of health care services;
				provided
			 that any such agreement shall be subject to the requirements of section 1802(b)
			 of the Social Security Act (42 U.S.C. 1395a(b)), as amended by section
			 6.(b)Health insurance
			 coverageNo Federal funds
			 shall be used by any Federal officer or employee to prohibit any person from
			 entering into a contract with any group health plan, health insurance issuer,
			 or other business, for the provision of, or payment to other parties for,
			 health care services to be determined and provided subsequent to the effective
			 date of the contract, according to terms, conditions, and procedures specified
			 in such contract.
			(c)Eligibility for
			 Federal benefitsNo person’s
			 eligibility for benefits under any program operated by or funded wholly or
			 partly by the Federal Government shall be adversely affected as a result of
			 having received services in a manner described by subsection (a) or having
			 entered into a contract described in subsection (b).
			(d)Federal program
			 participationNo provider of
			 health care services—
				(1)shall be denied
			 participation in a Federal program for which it would otherwise be eligible as
			 a result of having provided services in a manner described in subsection (a);
			 or
				(2)shall be denied
			 payment for services otherwise eligible for payment under a Federal program as
			 a result of having provided services in a manner described in subsection (a),
			 except to the extent required by subsection (a)(1).
				4.Prohibition on
			 mandating State restrictions
			(a)In
			 generalNo Federal funds
			 shall be used by any Federal officer or employee to induce or encourage any
			 State or other jurisdiction of the United States to enact any restriction or
			 prohibition prohibited to the Federal Government by this Act.
			(b)Protecting State
			 eligibility for Federal fundsNo State’s eligibility for participation in
			 any program operated by or funded wholly or partly by the Federal Government,
			 or for receiving funds from the Federal Government shall be conditioned on that
			 State enacting any restriction or prohibition prohibited to the Federal
			 Government by this Act, nor adversely affected by that State’s failure to enact
			 any restriction or prohibition prohibited to the Federal Government by this
			 Act.
			5.ClarificationNothing in this Act shall be construed to
			 permit the expenditure of funds otherwise prohibited by law.
		6.Conforming
			 amendmentSection 1802(b)(3)
			 of the Social Security Act (42 U.S.C. 1395(2)(B)) is hereby repealed.
		7.DefinitionsFor purposes of this Act:
			(1)Health care
			 servicesThe term health care services means any
			 lawful service intended to diagnose, cure, prevent, or mitigate the adverse
			 effects of any disease, injury, infirmity, or physical or mental disability,
			 including the provision of any lawful product the use of which is so
			 intended.
			(2)PhysicianThe term “physician” means—
				(A)a doctor of
			 medicine or osteopathy legally authorized to practice medicine and surgery by
			 the State in which he performs such practice and surgery;
				(B)a doctor of dental
			 surgery or of dental medicine who is legally authorized to practice dentistry
			 by the State in which he performs such function and who is acting within the
			 scope of his license when he performs such functions;
				(C)a doctor of podiatric medicine but only
			 with respect to functions which he is legally authorized to perform as such by
			 the State in which he performs them;
				(D)a doctor of optometry with respect to the
			 provision of items or services which he is legally authorized to perform as a
			 doctor of optometry by the State in which he performs them; or
				(E)a chiropractor who is licensed as such by
			 the State (or in a State which does not license chiropractors as such, is
			 legally authorized to perform the services of a chiropractor in the
			 jurisdiction in which he performs such services), but only with respect to
			 treatment which he is legally authorized to perform by the State or
			 jurisdiction in which such treatment is provided.
				(3)Practice of
			 medicineThe term practice of medicine means—
				(A)health care services that are performed by
			 physicians; and
				(B)services and
			 supplies furnished as an incident to a physician’s professional service.
				(4)Health care
			 practitionerThe term
			 health care practitioner means a physician assistant, registered
			 nurse, nurse practitioner, psychologist, clinical social worker, midwife, or
			 other individual (other than a physician) licensed or legally authorized to
			 perform health care services in the State in which the individual performs such
			 services.
			(5)Practice of
			 other health care professionsThe term practice of other
			 health care professions means—
				(A)health care
			 services performed by a health care practitioner; and
				(B)services and supplies furnished as an
			 incident to a health care practitioner’s professional service.
				(6)Group health
			 planThe term group health plan has the meaning
			 given such term in section 733(a)(1) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1191b(a)(1)).
			(7)Health insurance
			 issuerThe term health insurance issuer has the
			 meaning given such term in section 733(b)(2) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1191b(b)(2)).
			(8)BusinessThe
			 term business means any sole proprietorship, partnership,
			 for-profit corporation, or not-for-profit corporation.
			(9)StateThe term State means any of
			 the United States, the Commonwealth of Puerto Rico, the Commonwealth of the
			 Northern Mariana Islands, the United States Virgin Islands, Guam, American
			 Samoa, or the District of Columbia.
			8.Effective
			 dateThe provisions of this
			 Act shall apply to Federal entities, including employees and officials of such
			 entities, beginning on January 1, 2009.
		
